Citation Nr: 9927237	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder characterized by aggravation of pes planus with 
bunion deformity.

2.  Entitlement to an increased evaluation, in excess of 10 
percent, for a back disorder from December 1993 to September 
1995.

3.  Entitlement to an increased evaluation, in excess of 20 
percent, for a back disorder from September 1995 to September 
1997.

4.  Entitlement to an increased evaluation, in excess of 40 
percent, for a back disorder from September 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to December 
1993, and has 14 years and 10 months of prior inactive 
service for which dates have not been confirmed.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claim was remanded in May 1997 for a further VA 
examination, and for an attempt to gather service medical 
records pertaining to the veteran's enlisted service.  All 
requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral hallux valgus and pes planus 
disability underwent an increase in severity during her 
active service.  No clear and unmistakable evidence has been 
presented which shows that this was due solely to the disease 
process itself.

3.  The veteran's back disorder, between December 1993 and 
September 1995, was manifested by history of herniated 
nucleus pulposus, with musculoskeletal pain, and no 
neurological symptoms on examination.

4.  The veteran's back disorder, between September 1995 and 
September 1997, was manifested by lumbosacral sprain/strain, 
and right L5 radiculopathy resulting in a moderate 
intervertebral disc condition with recurring attacks.

5.  The veteran's back disorder, after September 1997, has 
been manifested by chronic right S1 radiculopathy with 
limited range of motion resulting in a severe intervertebral 
disc condition with recurring attacks and little intermittent 
relief.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus and 
hallux valgus disability was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  The criteria for an increased evaluation for a low back 
disability, in excess of 10 percent from December 1993 to 
September 1995, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.71a Diagnostic 
Code 5293 (1998).

3.  The criteria for an increased evaluation for a low back 
disability, in excess of 20 percent from September 1995 to 
September 1997, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.71a Diagnostic 
Code 5293 (1998).

4.  The criteria for an increased evaluation for a low back 
disability, in excess of 40 percent, after September 1997, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a bilateral foot 
disorder characterized by aggravation of pes planus with 
bunion deformity.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with her claims folder are available.  The Board accordingly 
finds that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A review of the veteran's service medical records shows that 
on commission examination, conducted in September 1989, the 
she was noted to have mild bilateral hallux valgus and mild 
bilateral pes planus.  Service medical records, dated in 
October 1993, show her complaining of painful bunions on both 
feet.  She stated that the pain increased when wearing boots.  
She reported swelling of her feet and corns on both feet.  
The assessment was pes planus with hallux valgus deformity 
and bunions.  

The report of a VA examination for feet, conducted in January 
1994, one month after the veteran's separation from service; 
shows the veteran reporting prior treatment for left bunion.  
She complained of pain in her left foot aggravated by 
excessive standing and walking.  Objective findings showed 
bilateral pes planus, bilateral hallux valgus deformity, and 
callused aspect of fifth toes bilaterally.  Range of motion 
was within normal limits for ankle and foot joints.  

The Board notes the veteran's testimony at her personal 
hearing, conducted in June 1995.  She stated that she began 
to have problems with her feet during the period of the 
Persian Gulf War.  Although she was stationed in Korea, she 
stated that she was then required to wear combat boots for 
extended periods of time.  She stated that her shoe size 
increased by a half a size to accommodate her bunions.  She 
reported she cannot walk in heels, but that she does not have 
to wear orthopedic shoes.  

38 C.F.R. § 3.306 provides that pre-existing disabilities 
will be considered to have been aggravated by military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent increase during service.

The Board concludes that the objective evidence of record 
shows that the veteran entered service with a mild, and 
asymptomatic, bilateral hallux valgus and pes planus 
deformity.  She was noted to be seeking treatment for painful 
feet shortly before her discharge and was noted at that time, 
and shortly after service to have a bunion deformity.  The 
Board finds that this constitutes evidence of an increase in 
severity of the disorder.  The record does not contain clear 
and unmistakable evidence that rebuts the presumption of 
aggravation.  No medical evidence has shown that the increase 
in symptomatology during and shortly after service is due to 
the natural course of the disease, and is not attributable to 
the wearing of military footgear.  Therefore, a grant of 
service connection, by way of aggravation, is in order.



2.  Entitlement to an increased evaluation, in excess of 10 
percent, for a back disorder from December 1993 to September 
1995.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that her low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Entitlement to service connection for a low back disorder was 
granted via a rating decision of June 1994.  An evaluation of 
noncompensable was assigned as of December 1993.  A rating 
decision of September 1995 granted a rating of 10 percent, 
also effective as of December 1993.  A rating decision of 
January 1996 assigned a rating of 20 percent effective in 
September 1995.  A rating decision of November 1997 granted a 
rating of 40 percent, effective in September 1997.  The 
veteran has appealed the initial rating decision, dated in 
June 1994, therefore her appeal encompasses the intercurrent 
increased ratings.

A review of the pertinent medical evidence, dated before 
September 1995, shows service medical records noting 
complaints of decreased flexion and back pain in June 1991.  
The veteran gave a history of three weeks of non-trauma 
related low back pain.  She denied radiation, but pain was 
worse on movement.  Physical examination showed flexion 
limited to 15 degrees.  There was no spine tenderness.  There 
was minimal pain on straight leg raising test bilaterally and 
no hip pain on hip rotation.  The assessment was back sprain.  

Service medical records, dated in July 1993, shows the 
veteran complaining of lower back pain while doing sit-ups.  
She complained of periods of severe pain when standing for 
long periods or bending.  She reported right thigh and 
buttock pain.  She denied bowel or bladder dysfunction.  MRI 
showed minimal herniated nucleus pulposus (HNP) at L4-5.  
Neurological examination showed sensation to light touch and 
strength within normal limits.  The assessment was discogenic 
low back pain.

Service medical records, dated in November 1993, show the 
veteran complaining of severe right thigh numbness and pain.  
Examination showed decreased ankle jerk, toes were downgoing.  
There was no sensory loss.  The impression was lumbar 
radiculopathy secondary to HNP at L4-5.  

The report of a VA examination, conducted in January 1994, 
shows the veteran reporting a history of a mildly herniated 
disc, with no recommendation for surgery during service.  
Examination showed a lumbar spine with normal lordotic 
curvature.  There were no deformities or scoliotic curvature 
identified.  She was able to flex to 95 degrees, extension 
was to 30 degrees, bilateral side bending was to 40 degrees, 
and rotation was from 30-35 degrees bilaterally.  She had a 
negative straight leg raising exam and no reproducible 
radicular type symptoms.  Neurological examination showed 
intact to all modalities including pinprick, light touch and 
proprioception.  Coordination and gait were within normal 
limits.  Reflexes were 2+ and symmetrical bilaterally.  Toes 
were downgoing to plantar stimulation.

Diagnoses included chronic musculoskeletal low back pain.  It 
was noted that the veteran had a history of herniated disc at 
L4-5, but with no symptoms at time of examination.  

The Board notes the veteran's testimony at her personal 
hearing, conducted in June 1995.  She stated that her back 
pain occurred every day and substantially limited her 
activity.  She reported that she cannot sit or stand for 
extended periods.  She reported pain when she bends.  She 
stated that she has a brace, but it was not prescribed by a 
doctor.  She reported that she takes Valium and Tylenol III 
for pain.  She stated that she had muscle spasms every day.  
It was noted that she was employed at VAMC Bay Pines.  She 
stated that her pain radiates into the right buttock and the 
right leg.  

VA records, dated in July 1995, show the veteran seen for a 
neurology consult due to complaints of spasms in the right 
lower extremity.  Exam showed no radiculopathy.  She was 
given Valium.

The veteran's back disability is currently evaluated under 
38 C.F.R. § 4.71a Diagnostic Code 5293.  When intervertebral 
disc syndrome is pronounced, as manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, a 60 percent evaluation is assigned.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent evaluation is assigned.  An evaluation of 20 percent 
is assigned for a moderate condition with recurring attacks.  
A mild condition warrants a 10 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5293.

Under 38 C.F.R. § 4.71 Diagnostic Code 5292, a 10 percent 
evaluation is assigned for slight limitation of motion.  A 20 
percent rating is assigned for moderate limitation of motion 
of the lumbar spine.  A 40 percent rating is assigned for 
severe limitation of motion.

Under 38 C.F.R. § 4.71 Diagnostic Code 5295, for lumbosacral 
strain, a 10 percent evaluation is assigned if there is 
characteristic pain on motion.  A 20 percent evaluation is 
assigned if there is muscle spasm on extreme forward bending, 
or loss of lateral spine motion.  A 40 percent is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The objective medical evidence of record fails to show 
symptomatology which would warrant an evaluation in excess of 
10 percent during the period between December 1993 and 
September 1995.  The medical evidence shows no finding of 
radiculopathy in July 1995.  VA examination in January 1994 
showed no neurological deficits and normal ranges of motion.  
Although the veteran testified that she had daily muscle 
spasms, this is not confirmed by any objective findings.


3.  Entitlement to an increased evaluation, in excess of 20 
percent, for a back disorder from September 1995 to September 
1997.

A review of the pertinent medical evidence during the period 
from September 1995 to September 1997, shows a private 
neurological examination report dated in September 1995.  
This report shows the veteran reporting a history of a severe 
episode of back pain in 1992 which lasted two weeks.  She 
reported a second episode in 1993.  She stated that in the 
past eight to nine months she had been gradually worsening, 
with pain in the back radiating into the right buttocks 
region and the right posterior thigh.  She also complained of 
numbness of the right calf muscle and had noticed that her 
right foot dragged on occasion.

Neurological evaluation showed she was in mild distress, with 
normal activity.  She appeared able to stand, sit and walk 
without much difficulty.  Romberg's test was negative.  Mass, 
tone, and strength of muscles in the both upper and lower 
extremities appeared to be within normal limits, except for 
4/5 strength in the right tibialis anterior.  Deep tendon 
reflexes (DTR) were 2 in the upper extremities, 1 at the 
knees, and trace at the ankles.  

Examination of the back showed moderate decrease in range of 
motion on flexion and tilting.  Extension was markedly 
impaired.  Sciatic notch and gluteal region tenderness were 
noted on the right.  Straight leg raising was positive on the 
right, with Lasegue maneuver being positive at 0 degrees on 
the right.  Light touch, pinprick, and vibration were all 
intact on sensory examination.  

The impression given was lumbosacral sprain/strain, right L5 
radiculopathy.  Needle exam showed right L5-S1 denervative 
changes.  X-ray examination showed increased bone density 
adjacent to the end plates at the L4-5 level.  This was felt 
to primarily represent a degenerative sclerosis.  Disc space 
height was decreased.  The end plates appeared to be intact.  
The impression was degenerative changes at L4-5.

MRI showed prolonged signal intensity identified in L4 andL5 
adjacent to the L4-5 end plates and anteriorly.  There was a 
lack of increased signal intensity identified in the 
intervertebral discs.  The examiner noted that he thought 
these signal changes in the marrow were more likely due to 
degenerative changes than intervertebral discitis.  At L5-S1 
there was a mild right paracentral protrusion or small HNP 
identified which may impinge on the right S-1 nerve root.  
The exiting L5 nerve root was not affected.  At L4-L5 there 
was mild to moderate stenosis on the basis of a large bulging 
disc, mild hypertrophic facet changes and short pedicles.  
There appeared to be a right paracentral herniation component 
on axial image which appeared to touch the ventral nerve sac.  
The impression given was moderate stenosis at L4-5 on the 
basis of diffuse annular bulge, and degenerative marrow 
changes identified in L4-5 due to inflammatory change.

VA records show a neurology consultation, dated in September 
1995.  The veteran gave a history of a private MRI which 
showed hypertrophic facet changes and possible right 
paracentral herniation component.  Notes dated in October 
1995 show complaints of pain in the lumbar area with 
radiation to the right gluteus maximus and gluteus medialis.  
There were some complaints of decreased sensation down the 
right leg.  Trunk range of motion was limited with guarding 
in all movements.  Tightness was noted in the hamstrings and 
sacroiliac bilaterally.  Straight leg raise was possible to 
60 degrees on the left and 32 degrees on the right.  Pain 
level was 3-4 out of 10.  She was prescribed physical 
therapy, moist heat, and ultrasound treatment.  

Notes from later that month show that the veteran completed 
12 sessions of physical therapy, but continued to complain of 
pain, off and on, which radiated down the right leg.  It was 
recommended that she continue flexion exercises.  A TENS unit 
was prescribed.  

As noted above, an evaluation of 20 percent is assigned for a 
moderate intervertebral disc condition with recurring 
attacks.  The evidence of record confirms the veteran's 
complaints of radicular pain and intervertebral disc 
symptomatology.  It does not, however, indicate a severe 
condition characterized by recurring attacks with only 
intermittent relief.  On private examination the veteran was 
noted to appear able to stand, sit and walk without much 
difficulty.  Although the private examination showed 
extension was markedly impaired, overall range of motion of 
the back showed moderate decrease in range of motion on 
flexion and tilting.  No actual ranges of motion were noted 
on this examination.  The Board finds that this evidence is 
insufficient to warrant a finding of severe limitation of 
motion, as would be required for an increased evaluation 
under Diagnostic Code 5292.


4.  Entitlement to an increased evaluation, in excess of 40 
percent, for a back disorder from September 1997.

The report of a VA examination, conducted in September 1997 
shows the veteran complaining of progressively worse low back 
pain.  She reported that in 1995 she began experiencing right 
buttock and thigh pain associated with low back pain with 
radiation in the posterolateral aspect of the right thigh to 
the lateral aspect of the right foot.  She stated that she 
currently had constant sharp pain in the low part of her 
back, which she rated as 8/10 with flares of 9 or 10/10, 
worse with activity and with sitting in one position for 
extended periods of time.  

Examination showed she was healthy appearing and in no 
distress.  There were no postural or structural 
abnormalities.  She could heel and toe walk without 
difficulty.  She did have pain when she stood on her toes.  
Range of motion of the lumbar spine revealed flexion of 20 
degrees, extension of 0 degrees, bending to the right of 10 
degrees, bending to the left of 10 degrees, rotation to the 
right of 15 degrees, and rotation to the left of 15 degrees.  
She was markedly limited with range of motion and had 
complaints of extreme pain that she localized to the low part 
of her back.  Sitting root test was negative.  Straight leg 
raise was positive only for central low back pain, but 
positive at only 20 degrees, and was negative on the left.  
Lasegue's maneuver had no effect, therefore, not consistent 
with a nerve tension sign.  DTR's were unable to be elicited 
at patella and Achilles.  Motor strength was 5/5 in the 
psoas, quadriceps, anterior tibialis, extensor hallucis, and 
peroneals bilaterally.  Sensory exam was completely normal in 
all dermatomes.

X-ray examination showed a loss of disc height at L4-5, MRI 
showed focal degenerative findings at the L4-5 level.  EMG 
showed abnormal findings compatible with S1 right 
radiculopathy.  The examiner concluded that the veteran had 
no evidence of neural compressive pathology on physical 
examination, and normal motor strength, but with absent 
reflexes at the Achilles.  He stated that it was his opinion 
that the veteran had chronic right S1 radiculopathy with 
limited range of motion.  He noted that she might be a 
candidate for decompression.

The Board concludes that the evidence of record indicates 
that the veteran has a disability manifested by chronic right 
S-1 radiculopathy.  Her current evaluation contemplates a 
severe condition with only intermittent relief.  The Board 
finds that the evidence will not support a finding of a 
pronounced intervertebral disc syndrome.  Although the 
veteran was noted to have absent reflexes at the Achilles, 
she was also noted to have a negative sitting nerve root 
test, and straight leg raising test only indicated central 
low back pain.  There was no evidence of neural compressive 
pathology on physical examination and she appeared in no 
distress.  Motor strength was also noted to be 5/5.  


ORDER

Entitlement to service connection for a bilateral foot 
disability manifested by bilateral pes planus and hallux 
valgus with bunion deformity, due to aggravation, is granted.
Entitlement to an evaluation in excess of 10 percent from 
December 1993 to September 1995 is denied.  
Entitlement to an evaluation in excess of 20 percent from 
September 1995 to September 1997 is denied.
Entitlement to an evaluation in excess of 40 percent from 
September 1997 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

